Title: To George Washington from Major General William Heath, 3 September 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Sept. 3rd 1779
        
        I take the liberty to enclose a Letter which I have Just received from Brigadier General Nixon, representing the Situation of Colonel Nixon, who was Some time Since ordered to Springfield, to receive and forward the recruits from the Eastward, I also enclose the reports made by the party of observation at verplankes Point yesterday and to Day—I do not know from whom Genl Nixon obtained his intelligence respecting the recruits which have arrived at verplanks Point. I have the honor to be with the great respect your Excellencys most Obedient Servt
        
          W. Heath
        
      